            Case 3:20-cr-01112-CAB Document 23 Filed 04/17/20 PageID.37 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                 (For Offenses Committed On or After November l, 1987)

             NEMESIO REYNA-ORTEGA (I)                                  Case Number:         20CR1 l 12-CAB

                                                                    LAUREN WILLIAMS, FEDERAL DEFENDERS, INC.
                                                                    Defendant's Attorney
USM Number                       19451097
• -
THE DEFENDANT:
IZl pleaded guilty to count(s)         ONE(!) OF THE ONE-COUNT INFORMATION

 D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                       Nature of Offense                                                             Number(s)
8 USC 1326                            ATTEMPTED REENTRY OF REMOVED ALIEN (FELONY)                                      I




     The defendant is sentenced as provided in pages 2 through                 2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count( s)
 D Count(s)                                                    is         dismissed on the motion of the United States.
                 --------------
       Assessment : $100.00 - WAIVED


 D     NTA Assessment*:$
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZl   No fine                D Forfeiture pursuant to order filed                                             , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                     HON. Cathy Ann Bencivengo
                                                                     UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-01112-CAB Document 23 Filed 04/17/20 PageID.38 Page 2 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEI:ENDANT:               NEMES.IO REYNA-ORTEGA (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:              20CR1112-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED (37 DAYS).




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at
                 ~--------              A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL
II


                                                                                                        20CR1112-CAB
